Citation Nr: 1829393	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  17-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation benefits based the need for regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to October 1962.  This matter is on appeal from an April 2014 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Board was notified by the Department of Veterans Affairs (VA) Regional Office, in St. Petersburg, Florida that the Appellant died in January 2018.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

The Board notes that the Appellant's spouse submitted VA Form 21P-0847, Request for Substitution of Claimant Upon Death of Claimant, in January 2018.  However, the request to substitute must be decided by the AOJ. See 38 C.F.R. § 3.1010 (AOJ must decide in first instance all requests to substitute); Reliford v. McDonald, 27 Vet. App. 297 (2015) (declining to find harmless error where the appellant was not provided the opportunity to waive substitution). In this case, the Board finds that the Veteran's spouse must be specifically notified about her rights to pursue these claims as either a substitute or an accrued benefits claimant and then following a response, the AOJ must make a substitution determination. Id. 

ORDER

The appeal is dismissed.



		
Evan M. Deichert
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


